820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest J. JONES, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-5100.
United States Court of Appeals, Sixth Circuit.
June 24, 1987.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals from an order denying his motion for summary judgment and dismissing his claim for Supplemental Social Security benefits.  The Secretary now moves to remand this matter on grounds that new medical evidence is now available and vocational expert testimony is necessary.  The Secretary has informed this Court that the plaintiff has consented to the motion to remand.


2
The plaintiff's claim was denied by two different Administrative Law Judges.  Subsequent to the second denial, the plaintiff submitted a new report by his physician to the Appeals Council with his request for review of the second hearing decision.  The Appeals Council denied the plaintiff's request, and the plaintiff commenced a civil action for review of the Secretary's decision.  The district court adopted a Magistrate's Report and Recommendation denying benefits.


3
Upon consideration,


4
It is ORDERED that the motion to remand is granted.  42 U.S.C. Sec. 405(g).  The district court's judgment is vacated and this action is remanded to the district court with instructions to remand to the Secretary for further development.